Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Rodd Naquin Post Office Box 4408
Clerk of Court Baton Rouge, LA
70821-4408

Notice of Judgment and Disposition (225) 382-3000

May 20, 2022

Docket Number: 2022 - CW - 0224

Donna Maxwell and Odell Maxwell, Jr.

versus
Unifirst Corporation, Ace American Insurance Company and
Luke Pannell
To: Daniel G. Brenner Eddie M. Clark
709 Versailles Blvd. 1001 Century Bivd.
P.O. Box 11590 Monroe, LA 71202

Alexandria, LA 713151590

Josh L. Powell Kenneth R. Whittle
509 Milam Street P.O. Box 11590
Shreveport, LA 71101 Alexandria, LA 71315-1590

Hon. Wilson E. Fields
300 North Boulevard
Suite 7101

Baton Rouge, LA 70802 1

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, 1 hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.
A.Snf)

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

DONNA MAXWELL AND ODELL NO. 2022 CW 0224
MAXWELL, JR.

VERSUS

UNIFIRST CORPORATION, ACE
AMERICAN INSURANCE COMPANY
AND LUKE PANNELL MAY 20, 2022

 

In Re: Unifirst Corporation, Ace American Insurance Company,
and Luke Pannell, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 704137.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT NOT CONSIDERED. Relators failed to provide a copy of
the judgment, order, or ruling complained of (if by written
judgment, order, or ruling) and a copy of the judge’s reasons
for judgment (if written) in violation of Uniform Rules of
Louisiana Courts of Appeal, Rule 4-5(C)(6) & (7). This court
further directs relators to provide proof of payment of a cash
deposit, pursuant to La. Code Civ. P. art. 1734.1, if any,
including the date and amount of the payment.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.

In the event relators seek to file a new application with
this court, it must contain all pertinent documentation, the
missing items noted above, and must comply with Uniform Rules of
Louisiana Courts of Appeal, Rule 2-12.2. Any new application
must be filed on or before June 06, 2022 and must contain a copy
of this ruling.

WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

Asrl

DEPUTY CLERK OF COURT
FOR THE COURT